Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to the reply and terminal disclaimer filed February 2. 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kenneth J. Kalafus on March 18, 2021.
Examiner’s Amendments to the Claims:
	1. (Previously Presented) An isolated polypeptide comprising a polypeptide having at least 80% identity to the amino acid sequence SLEPEX1DWX2FRYX3NY (SEQ ID NO: 3), wherein X1 is E or D; X2 is W or Y; and X3 is T or I; or any one of the amino acid sequences of SEQ ID NOs: 6 or  7.  
	2-3. (Cancelled)  
  	4. (Previously Presented) A fusion protein comprising the polypeptide of claim 1.  
	5. (Currently Amended) The fusion protein of claim 4, wherein said fusion protein further comprises 
	6. (Cancelled)  
	7. (Currently Amended) A conjugate comprising the polypeptide of claim 1, directly or indirectly conjugated to (a) a cytotoxic agent, (b) a therapeutic agent, (c) a label, (d) a carbohydrate, (e) a carrier, (f) a immunoglobulin or immunoglobulin fragment, or (g) an immunomodulatory agent
	Claims 8-13. (Cancelled)  
  	14. (Previously Presented) A composition comprising the polypeptide of claim 1.  
	15. (Original) The composition of claim 14, further comprising a pharmaceutically acceptable carrier, diagnostically acceptable carrier, adjuvant, or excipient.  

  	20. (Previously Presented) A diagnostic kit comprising the polypeptide of claim 1.  
	21-56. (Cancelled)  
  	57. (Previously Presented) A composition for treating cancer comprising an effective amount of the polypeptide of claim 1.  
	58-66. (Cancelled)  
  	67. (Currently Amended) A method for treating cancer comprising administering to a subject in need thereof an effective amount of a polypeptide of claim 1, thereby eliciting an anti-cancer immune response in said subject.  
	68-69. (Cancelled)  
  	70. (Currently Amended) A method for activating dendritic cells comprising removing dendritic cells from a patient, contacting said cells ex vivo with an effective amount of the polypeptide of claim 1, and reintroducing said activated 
	71. (Previously Presented) A method for activating antigen-specific immunity comprising administering to a patient an effective amount of a polypeptide of claim 1.  
	72-86. (Cancelled)  
  	87. (Currently Amended) The method of claim 67, wherein said polypeptide is administered3U.S. Application No. 16/697.231 Atty. Docket No. 1143282.001605in combination with an antibody, a lymphokine, or a hematopoietic growth factor, wherein said polypeptide is administered simultaneously or sequentially with said antibody, lymphokine, or hematopoietic growth factor.
	88. (Cancel)

	90. (Currently Amendedl) The method of claim 89, wherein said cancer is a stage 1, 2, 3, or 4 cancer and/or wherein said cancer had metastasized.  
	91. (Cancel)
	92. (Previously Presented) The method of claim 67, wherein the patient expresses detectable levels of a NPC-1 epitope.  
	93. (Original) The method of claim 92, wherein the antigen is detected in a tumor biopsy sample or in the blood, stool, urine, or lymph fluid.  
	94-131. (Cancelled)  
  	132. (Previously Presented) An isolated nucleic acid encoding a polypeptide according to claim 1.  
	133. (Cancelled) 
134. (New) The fusion protein of claim 5, wherein the detectable label is selected from the group consisting of polyHis tag, FLAG tag, MBP, GST, and GFP.
135. (New) The conjugate of claim 7, wherein the cytotoxic agent is selected from the group consisting of a moiety that inhibits DNA, RNA, or protein synthesis, a radionuclide, ribosomal inhibiting protein,  212Bi, 131I, 188Re, 90Y, vindesine, methotrexate, adriamycin, cisplatin, pokeweed antiviral protein, Pseudomonas exotoxin A, ricin, diphtheria toxin, ricin A chain, and cytotoxic phospholipase enzyme; 
wherein the label is selected from the group consisting of a chemiluminescent label, paramagnetic label, MRI contrast agent, fluorescent label, bioluminescent label, and a radioactive label; 

wherein the carbohydrate is selected from the group consisting of mannose, fucose, glucose, GlcNAs, and maltose; and/or
wherein the carrier is selected from the group consisting of Keyhole Limpet Hemocyanin (KLH), diphtheria toxoid, cholera toxoid, ovalbumin, bovine serum albumin (BSA), Pseudomonas exoprotein A, and microbial outer membrane proteins (OMPS).
	136. (New) A method of making a peptidomimetic polypeptide, said method comprising culturing a host cell comprising the nucleic acid of claim 132 in a suitable medium such that said peptidomimetic polypeptide is produced, wherein said nucleic acid is operably linked to a promoter; or said method comprising introducing a recombinant expression vector comprising the nucleic acid of claim 132 into an in vitro transcription/translation system, wherein said nucleic acid is operably linked to a promoter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656